DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4 is objected to because of the following informalities: the claim should be amended to recite “chain extenders, crosslinkers”.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6 – 9 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claims 1, 6 – 9, and 14.  For the purposes of examination, these recitations will be interpreted as setting forth the at least one component A), the at least one component B), and the at least one component C) in each respective instance in which A), B), and C) are set forth. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 6 – 9, and 11 - 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 99/60045 to Galina, as evidenced by US 2007/0259981 to Eling et al. 
Regarding Claim 1.  Galina teaches a process for producing a rigid polyurethane foam (Column 6, Line 32 – Column 7, Line 2).  In Example 3, the process comprises preparing a reaction mixture by feeding four separate streams into a mixing head.  “Cat 2 blend” corresponds to the instantly claimed first stream comprising Polyol B, i.e. a first isocyanate-reactive compound, and water.  The MDI stream corresponds to the instantly claimed second stream comprising at least one isocyanate, i.e. a polymeric MDI.  “Polyol blend” comprising Polyols A, B, and PP-A corresponds to the instantly claimed third stream comprising which is different from the above described first and second streams (Page12 , Line – Page 12, Line 24; Table II).  Paragraph 0074 of Eling et al. provides evidence that polymeric MDI and polyols are not miscible, forming a turbid/phase separated mixture.  As such, mixing component C) with component A) in Galina is reasonably expected to lead to phase separation.  
Regarding Claim 4.  Galina teaches a process according to Claim 1 wherein “Cat 2 blend”, corresponding to the instantly claimed first stream comprising the at least one component A), further comprises dimethylethanolamine and AM58 as catalysts (Table II; Page 10, Lines 13 - 14).
Regarding Claims 6 - 9.  Galina teaches a process according to Claim 1 wherein the “polyol blend”, corresponding to the instantly claimed third stream comprising at least one component C), further comprises polyether Polyols A and B, a polymer polyol (PP-A), and TEGOSTAB® B8404 as surfactant/stabilizer (Page 9, Line 19 – Page 10, Line 16; Table II).
Regarding Claim 11.  Galina teaches a process according to Claim 1 wherein the mixing device comprises a high pressure mixing head/chamber into which the four separated streams are introduced simultaneously (Page 12).
Regarding Claim 12.  Galina teaches a process according to Claim 1 but does not expressly teach the rigid polyurethane foam prepared is a closed cell foam.  Consequently, the Office recognizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, the reference(s) teach a process employing all of the claimed steps and processing conditions, as well as the claimed ingredients in the claimed amounts.  Therefore, the claimed effects and physical properties, i.e. a closed cell foam, would implicitly be achieved by a process employing all of the claimed steps and processing conditions, as well as the claimed ingredients in the claimed amounts.  See In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate 
Regarding Claim 13.  Galina teaches a process according to Claim 1 wherein the reaction mixture is formed into a laminate that is useful as an insulating material (Page 13, Lines 24 – 28), i.e. an insulation board.
Regarding Claim 14.  Galina teaches a process according to Claim 1 wherein the third stream comprises, as a component C), Polyol A.  This polyol is an aromatic polyether based on propylene oxide and is provided in an amount of 30 parts by weight.  The first stream comprises, as a component A), water in an amount of 15 parts by weight.  Polyethers based on alkylene oxide components which are exclusively propylene oxide are hydrophobic.  As such, Polyol A will form a phase separated mixture when mixed with water.  Using the amount above, the mass ratio of Polyol A to water can be calculated to be roughly 1:0.5. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 5, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over WO 99/60045 to Galina, as evidenced by US 2007/0259981 to Eling et al., as applied to Claim 1 above, and further in view of US 2012/0180400 to Benson-Sargent et al.
Regarding Claims 2, 3, 5, and 10.  Galina teaches the process of Claim 1 but does not teach it further comprises the instantly claimed steps and/or conditions.  The foam in Example 3 is produced by a continuous process.  However, Benson-Sargent et al. teaches the concept of preparing polyurethane foams by a discontinuous injection molding process in which each stream is delivered to a mixing head at pressures of 10.3 MPa or more.  The streams are mixed together to form a reaction mixture that is then injected into a mold/cavity (Paragraph 0010 – 0011).  The isocyanate stream may also further comprise other components/additives (Paragraph 0025).  Galina and Benson-Sargent et al. are analogous art as they are from the same field of endeavor, namely rigid polyurethane foams. Before the effective filing date of the instantly claimed 

Notice of References Cited (PTO-892)
The art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited references also pertain to the use of multiple feed streams in the preparation of polyurethane foams.

	
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA A RIOJA/Primary Examiner, Art Unit 1764